DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 and 03/24/2022 has been entered.

3.  Claims 131-150 are pending.

4.  Applicant’s election with traverse the species of selecting a patient with a ration of Treg:Tconv cells of 2:100 or less, filed on 03/24/2022, is acknowledged.   

5.  The Examiner has extended the search to cover the species of  selecting a patient with increased expression levels of Granzyem A recited in claims 143-146.
 
6.  Claims 135-142 and 147-150 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

7. Claims 131-134 and 143-146 are under examination as they read on the species of selecting a patient with a ration of Treg:Tconv cells of 2:100 or less and  selecting a patient with increased expression levels of Granzyem A
 
8.  Applicant’s IDS, filed 10/18/2021, is acknowledged. 

9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
10.  Claims 131-134 and 143-146 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),  first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide support for the invention as now claimed. This is a New Matter rejection for the following reasons:

The phrases “A method for increasing the ration of Treg:Tconv cells in a patient with an anti-OX40L antibody . . ., comprising selecting a patient with a ration of Treg:Tconv cells of 2:100 or less . . ., wherein Treg cells are CD25+CD127-FoxP3+ and Tconv cells are CD25-CD127+, and wherein the patient has dermatitis” claimed in claim 131 and “A method of decreasing the expression level of Granzyme A in a patient with an anti-OX40L antibody . . . , comprising:  a) selecting a patient with increased expression levels of Granzyme A, . . . , wherein the patient has dermatitis” claimed in claim 143 represent a departure from the specification and the claims as originally filed.  

Applicant’s amendment filed 10/15/2021 points to the specification throughout the application as originally filed for support for the newly added limitations as claimed in claims 131 and 143.  However, the specification does not provide a clear support for such limitation.  The specification disclosure is limited to GvHD mediated T cell deficiency  using combinational therapy with 2D10 IgG4PE and rapamycin (see Examples 9-10 of the Spec).  The instant claims now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.

Novozymes A/S v. DuPont Nutrition Biosciences (Fed. Cir. 2013), the claimed invention is considered "as an integrated whole" rather than merely element by element. The instant specification does not particularly identify this particular combination of limitations.

11.  Claims 131-134 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The specification fails to show that ratio Treg:Tconv cells of 2:100 or less would diagnose/select dermatitis patient. 

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification show that ratio a large decrease in the ratio of Treg:Tconv from peripheral blood mononuclear cells of allogeneic HCT, as a result of GvHD sirolimus ( Examples 9-10).

Figure 9 shows that peripheral blood Treg cells are substantially reduced following allogeneic HCT in monkeys.  The combination of anti-OX40L mAb (2D10 IG4PE) and rapamycin effectively prevents further25 decline in the numbers of peripheral blood Treg cells. Whilst initially rapamycin appears to maintain the level of Treg cells, the number of these cells rapidly declines, until the terminal endpoint is reached. 

The specification at page 102 discloses that the reduction is expected to be seen in a number of other autoimmune or alloimmune diseases or disorders to a greater or lesser extent. Thus, in another embodiment, the ratio of Treg:Tconv is as set out in arrangements 22 and 23 below. In another embodiment, the ratio is less30 than 5:100, or less than 4:100, or less than 3:100, or less than 2:100. These ratios may be applied to any of the arrangements described herein which discuss a ratio of Treg:Tconv before a treatment with or administration of a combination as described herein. 

However, the specification fails to show that the Treg:Tconv ratio of 2:100 or less results obtained  from allogeneic HCT monkeys would be equated with the a patient has dermatitis, wherein the Treg cell is CD25+CD127-CD127-FoxP3+ and Tconv cells is  CD25-CD127+.

No lab test is needed to identify atopic dermatitis (eczema). The doctor will likely make a diagnosis by examining skin and reviewing medical history. 

Importantly, Nedoszytko et al (Postepy Dermatol Alergol. 2017 Oct; 34(5): 405–417) teach that pathogenesis of AD is not completely understood.  Nedoszytko teaches that Nowadays published studies indicate that the immune dysfunction observed in AD is caused by the impaired number and/or function of Treg cells. However, because of the heterogeneity of these cells and the different cell markers studied, the results of different studies are difficult to compare. Also the plasticity of Treg could play a role in AD pathogenesis. These cells, under the influence of specific cytokines, by epigenetic reprogramming (promoter methylation, histone acetylation, microRNA) are able to differentiate into Th1, Th17 or Th2 cells (page 407, under Tregs dysfunction in the pathogenesis of atopic dermatitis).

Further, some authors did not observe an increased number of circulating CD4+CD25high FoxP3+ cells in AD but have found their accumulation in the skin lesions [61, 62]. It might be even more complex as some groups questioned the role of FoxP3+ Tregs and pointed at Tr-1 cells secreting IL-10 and TGF-β, which high levels were observed in AD skin [63].
Also, a study by Stelmaszczyk-Emmel et al. in children with atopic allergy indicated that Tregs defined as CD4+CD25(high)CD127–CD71+ were significantly less frequent in comparison to healthy controls. The frequency of Tregs in patients with symptoms of atopic dermatitis and/or food allergy was lower than in patients without these symptoms [64].
In contrast, several other publications indicated that Treg defined as CD25+FOXP3+ cells were increased compared to healthy controls in AD patient’s blood and skin. In addition, an elevation of Treg cell numbers correlated significantly with AD severity [65–71].
For example Samochocki et al. have found an increased number of Tregs in the blood of AD patients.
Lesiak et al. have found that in the peripheral blood, the percentage of CD4+CD25highFOXP3+ Tregs was significantly higher when compared with the controls. 
Because of transient FOXP3 upregulation in effector cells after stimulation without acquisition of the suppressor cell function, the detection of Tregs based on FOXP3 expression may lead to false positive results. The gold standard of precise analysis of human Tregs is the measurement of the DNA methylation status TSDR (Treg specific demethylated region) in the FOXP3 locus.
Using this method Roesner et al. have not found the differences concerning the Tregs number between AD patients and controls. However, Treg density correlated with the severity of the disease defined by SCORAD. A high number of Treg cells could be observed only in severely affected patients page 407, under Tregs dysfunction in the pathogenesis of atopic dermatitis).

Nedoszytko et al concluded that the difficulties in understanding the role of Tregs in dermatoses can be even higher because of possible polymorphisms of genes involved in regulation of Tregs, which will be discussed in the third part of the article (last ¶).

Ou et al . T regulatory cells in atopic dermatitis and subversion of their activity by superantigens.  J. Allergy Clin. Immunol., 113(4): 756-763,  2004. Ou et al teaches that surprisingly, CD4+CD25+ T cells were significantly increased in patients with atropic dermatitis (AD) compared with in asthmatic patients or nonatropic healthy control subject.  Patients with AD also had a higher expression of CD25+ in skin-homing, CD4+, cutaneous lymphocyte-associated antigen-positive T cells than asthmatic and nonatropic subjects.  Only CD4+CD25+ cells expressed FoxP3, whereas CD4+CD25- T cells and CD4- cells did not (see Abstract and Fig 3).  

Accordingly, the results obtain for GvHD would not be expected to be seen in a number of other autoimmune or alloimmune diseases or disorders such as dermatitis in view of the Nedoszyko teachings.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


 
 
12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.  Claims 143-146 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 9,139,653 in view of Kamata et al (Journal of Dermatological Science 84(Oct. 1, 2016), E7, P01-45 abstract)  or US 20120244553.

US 9139653 teaches methods of treating or preventing a hOX40L mediated disease or condition in a human in need thereof (col., 24, lines 18+), the method comprising administering to said human a therapeutically effective amount of an antibody or a fragment thereof that specifically binds to hOX40L including antibody 02D10-IgG4-PE (see col., 24, lines 62+, col., 25, lines 3+ and lines 39+) having the  VH of SEQ ID NO: 34, and  the VHCDR1-3 of SEQ ID NO:36 or 42, SEQ ID NO:38 or 44, and SEQ ID NO:40 or 46 and VL of SEQ ID NO 48 and VLCDR1-3 sequence of SEQ ID NO:54 or 60, SEQ ID NO:52 or 58, and SEQ ID NO:54 or 60, wherein the antibody comprising a IgG4-PE constant region of SEQ ID NO:128 (see col., 15, lines 20+), further comprising another therapeutic agent such as rapamycin (sirolimus) (i.e., mTOR inhibitor) (see col., 33, lines 65+), wherein the hOX40L mediated disease or condition is thereby treated or prevented, wherein the hOX40L mediated disease or condition is an autoimmune disease or condition, a systemic inflammatory disease or condition, or transplant rejection, wherein the autoimmune disease or condition is selected from the following: Dermatitis herpetiformis (DH) (col., 11, line 3), wherein the inflammatory disease or condition is dermatitis (col., 24, lines 21+). 

The reference teachings differ from the claimed invention only in the recitation of selecting a atient with increased expression levels of Granzyme A in claim 143.

Kamata et al examined the expression of Granzyme A (GzmA) in patients with atopic dermatitis (AD), and investigated the processing and activation of PAR2 by GzmA.  GzmA expression was examined by immunohistochemistry, quantitative RT-PCR and ELISA in skin biopsies and plasma from AD patients compared with heathy controls, GzmA expression was significantly enhanced in plasma and lesional skin of AD patients.  Double immunostaining revealed tht both  CD4+ and CD8+ T cells were capable of expressing GzmA.  

The `553 publication teaches and claims methods for diagnosing allergic disease including tropic dermatitis [0075], comprising measuring the expression level of granzyme A in a biological sample from a subject (see published claims and abstract).  The `553 shows that that in NC mice suffering from atopic dermatitis, the expression of granzyme A mRNA is increased in the skin of mice suffering from itching or dermatitis (conventional feeding) than that in the skin of mice not suffering from itching or dermatitis (SPF feeding) [0064].  The `553 publication teaches that in NC mice with atopic dermatitis, the expression of mRNA of granzyme A was increased in mice (conventional feeding) having itching or dermatitis, compared to that in mice (SPF feeding) not having itching and dermatitis (FIG. 9).  Fig. 9 shows the expression of Granzyme A in dermatitis subject is more than 1.5-fold higher than the expression level of Granzyme A in a subject that does not have dermatitis.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to target the Granzyme A positive tropic dermatitis (AD) patients taught by Kamata et al and the `553 publication with the treatment taught by the `653 patent because granzyme A as a biomarker suggested the presence AD.

Treatment with anti-OX40L antibody of the `653 patent would inherently result in the decreasing the expression level of Granzyme A in the absence of evidence to the contrary.  The claims are concerned with a mechanisms of action, decreasing the expression level of Granzyme A in a dermatitis patient (i.e., a statement of effect, reciting the purpose or intended use of the claimed invention, merely extolling benefits or features of the invention).  The mechanism of action is inherent property. In Jansen v. Rexall Sundown, Inc., the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).

The prior art reference meet the single step method of administering the anti-OX40L antibody to a dermatitis patient.  Preamble language in claims of the instant application are directed to "decreasing the expression level of Granzyme A" is  expressions of purposes and intended results, and as such are non-limiting, since language does not result in manipulative differences in steps of claims.  It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  In re Hirao 190 USPQ 15, 15-16, (CCPA 179) held that the preamble was non-limiting because it merely recited the purpose of the process, which was fully set forth in the body of the claim.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

14.  No claim is allowed.

15.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:
(i) Liu et al.  CD127 expression inversely correlates with FoxP3 and suppressive function of human CD4+ T reg cells.  J Exp Med. 2006 Jul 10;203(7):1701-11.
(ii) Vu et al.  OX40 costimulation tuns of FoxP3+ Tregs. Blood (2007) 110 (7): 2501–2510.
16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 28, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644